Name: Commission Regulation (EEC) No 3228/83 of 15 November 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 83 Official Journal of the European Communities No L 319/ 13 COMMISSION REGULATION (EEC) No 3228/83 of 15 November 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 18 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 323 , 19 . 11 . 1982, p . 8 . No L 319/ 14 Official Journal of the European Communities 17. 11 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-151 I 07.01 All New potatoes 1513 270,47 75,39 226,33 23,88 44567 84,39 19,01 1.12 07.01-21 1 07.01-22 I 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 \ 07.01 B II White cabbages and red cabbages 961 172,15 48,04 144,14 15,21 28449 54,00 11,94 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1701 304,76 85,06 255,18 26,92 50364 95,61 21,14 1.20 07.01-31 1 07.01-33 | I 07.01 D I Cabbage lettuce 5560 984,03 272,98 830,58 87,69 165203 305,62 68,96 1.22 ex 07.01-36 ex 07.01 D II Endives 1214 217,62 61,02 182,46 19,31 36254 68,69 16,95 1.28 07.01-41 1 07.01-43I 07.01 F I Peas 4057 721,93 202,45 609,24 64,09 120429 227,93 52,87 1.30 07.01-451 07.01-47 J I 07.01 F II Beans (of the species Phaseolus) 3988 705,85 195,81 595,78 62,90 118 502 219,22 49,47 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1342 240,32 67,07 201,22 21,23 39715 75,39 16,67 1.40 ex 07.01-54 ex 07.01 G II Carrots 2389 426,91 119,00 357,25 37,70 70346 133,20 30,02 1.50 ex 07.01-59 ex 07.01 G IV Radishes 3616 639,93 177,52 540,14 57,02 107434 198,74 44,85 1.60 07.01-63 ex 07.01 H Onions (other than sets) 747 132,20 36,67 111,58 11,78 22194 41,05 9,26 1.70 07.01-67 ex 07.01 H Garlic 5612 993,23 275,54 838,34 88,51 166748 308,47 69,61 1.74 ex 07.01-68 ex 07.01 IJ Leeks 2052 368,76 102,39 308,19 32,41 60531 114,51 25,96 1.80 ll07.01 K Asparagus : 1.80.1 ex 07.01-71  green 23913 4231,68 1 173,94 3 571,80 377,1 1 710435 1314,27 296,58 1.80.2 ex 07.01-71 \  other 15349 2716,15 753,51 2292,60 242,05 456001 843,58 190,36 1.90 07.01-73 l 07.01 L Artichokes 2431 432,73 121,35 365,18 38,41 72186 136,62 31,69 1.100 07.01-751 07.01-77 fI 07.01 M Tomatoes 2801 495,75 137,53 418,44 44,18 83229 153,97 34,74 1.110 07.01-81 ) 07.01-82 J I 07.01 PI Cucumbers 2191 387,83 107,59 327,35 34,56 65111 120,45 27,18 1.112 07.01-85 \ 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 l 07.01 R Fennel 1335 237,70 66,91 200,63 21,17 39729 75,29 17,42 1.120 07.01-93 07.01 S Sweet peppers 2395 423,96 117,61 357,85 37,78 71 177 131,67 29,71 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2633 466,10 129,30 393,42 41,53 78 251 144,76 32,66 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 2218 392,51 108,89 331,31 34,98 65897 121,90 27,50 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 3651 655,81 182,19 547,87 57,86 107875 203,91 46,64 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3706 655,82 181,93 553,55 58,44 110103 203,68 45,96 2.10 08.01-31 ex 08.01 B Bananas , fresh 2058 364,29 101,06 307,48 32,46 61 159 113,14 25,53 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 4372 784,39 217,67 655,00 68,96 129704 243,68 54,10 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 6994 1 237,67 343,35 1 044,67 110,29 207786 384,39 86,74 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 11039 1 953,54 541,94 1648,91 174,09 327970 606,73 136,91 2.50 IlIl 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 I 08.02-06 08.02-12 l  Sanguines and semi-sanguines 1459 261,28 72,92 218,77 23,08 43178 81,96 18,12 08.02-16 \\ 17 . 11 . 83 Official Journal of the European Communities No L 319/ 15 Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17 |  Navels, Navelines, Navelates,Salustianas, Vernas , Valencialates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins 2151 380,76 105,63 321,39 33,93 63925 118,25 26,68 2.50.3 08.02-05 I I 08.02-09 08.02-15 08.02-19I  others 1846 326,67 90,62 275,73 29,11 54844 101,46 22,89 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 1435 254,09 70,49 214,47 22,64 42658 78,91 17,80 2.60.2 08.02-31I  Mandarins and wilkings 1704 303,85 84,60 254,63 26,90 50388 94,57 20,97 2.60.3 08.02-32\  Clementines 3356 594,02 164,79 501,39 52,93 99727 184,49 41,63 2.60.4 08.02-34 08.02-37  Tangerines and others 1763 312,19 86,44 263,36 27,86 52548 96,97 22,09 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2402 425,16 117,94 358,86 37,88 71378 132,04 29,79 2.80 ex 08.02 D Grapefruit, fresh : \ \ 2.80.1 ex 08.02-70  white 2356 416,94 1 1 5,66 351,93 37,15 69999 129,49 29,22 2.80.2 ex 08.02-70I  pink 3121 552,31 153,22 466,18 49,22 92725 171,53 38,70 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 2580 456,65 126,68 385,44 40,69 76665 141",82 32,00 2.95 08.05-50 08.05 C Chestnuts 3834 678,59 188,25 572,77 60,47 113926 210,75 47,55 2.100 08.06-13 08.06-15 ¢ 08.06-17 08.06 A II Apples 1800 318,64 88,39 268,95 28,39 53495 98,96 22,33 2.110 08.06-33 III 08.06-35 08.06-37 08.06-38 08.06 B II Pears 2210 391,09 108,49 330,10 34,85 65658 121,46 27,41 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 1813 325,50 90,35 271,87 28,60 53429 100,99 22,67 2.130 ex 08.07-32 ex 08.07 B Peaches 1813 325,29 90,26 271,63 28,59 53789 101,05 22,43 2.140 ex 08.07-32 ex 08.07 B Nectarines 2691 479,80 133,60 402,07 42,48 79565 149,33 33,11 2.150 08.07-51 08.07-55 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120536 227,85 52,11 2.160 08.07-71 08.07-75 08.07 D Plums 5686 1 006,34 279,17 849,41 89,68 168949 312,54 70,53 2.170 08.08-11 08.08-15 08.08 A Strawberries 19943 3 547,42 981,66 2978,88 314,96 594311 1 097,49 248,76 2.175 08.08-35 08.08 C Fruit of the species Vaccinium .myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 567 100,79 27,87 85,12 8,98 16894 31,23 7,10 2.190 08.09-19 ex 08.09 Melons (other than water melons) 3745 662,76 183,86 559,41 59,06 1 1 1 268 205,84 46,45 2.195 ex 08.09-90 ex 08.09 Pomegranates 3119 551,94 153,12 465,87 49,18 92663 171,42 38,68 2.200 ex 08.09-90 ex 08.09 Kiwis 11860 2098,78 582,24 1771,50 187,03 352354 651,84 147,09 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77